DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 Claims 16 – 18 which discloses a computer-readable storage medium are rejected under 101, for having a non-statutory matter. The claim is drawn to a "computer-readable medium". The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007 (transitory embodiments are not directed to statutory subject matter).
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non- human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). The examiner suggests that the claims to be amended to read "a non-transitory computer-readable storage medium".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay et al. (US Pub. No. 2009/0104956 A1).
As per claim 1, Kay et al. discloses a system for providing an online music experience (see [0352]) comprising: a music venue system, including a system processor, a system network interface, and a system storage that stores music data, video data, and venue data (see [0086] and [0222]); a game device, including a game processor, a display, a game user interface, a game network interface, and a game storage that stores game data (see [0161]); wherein the game processor uses the game data to provide a mini-game experience and present the mini-game experience through the display and the game user interface (See [0025]), wherein the system processor sends the venue data to the game device through the system network interface and the game network interface (see Fig. 1a, 8a and [0227]), wherein the game processor uses the venue data received from the music venue system to modify the mini- game experience and present the modified mini-game experience through the display and the game user interface (See [0071]), wherein the game processor receives user input through the game user interface and creates gameplay data (see Fig. 1 – 7), wherein the game processor sends the gameplay data to the music venue system through the game network interface and the system network interface (see [0111]), wherein the system processor uses the music data, the video data, and the gameplay data received from the game device to create a data representation of a music performance (See [0074]), wherein the system processor sends the data representation of the music performance to the game device through the system network interface and the game network interface, and wherein the game processor uses the data representation of the music performance to present the music performance through the display and the game user interface (see Fig. 15 and 20 and [0323]). 
As per claim 2, Kay et al. discloses the game device is a game console (see [0025]). 
As per claim 3, Kay et al. discloses the game device is a mobile device (cellular telephone, see [0110]). 
As per claim 4, Kay et al. discloses the game processor, the game user interface, the game network interface, and the game storage of the mobile device correspond to a mobile processor, a mobile user interface, a mobile network interface, and a mobile storage (see [0110], [0111], [0161]). 
As per claim 5, Kay et al. discloses the music venue system provides the mini-game experience to win prizes to decorate avatars in the online concert venue (See [0225] and [0239]).	As per claim 6, Kay et al. discloses the music venue system provides a music venue for a live performance by a music artist (See [0233]). 
As per claim 7, Kay et al. discloses the music venue system provides a representation of people attending the online performance as avatars in a virtual crowd (see [0297]). 
As per claim 14, selecting colors and textures for a game area and chairs based on information about a music venue or a song being performed by an artist (See [0086 and [0105]).
	As per claims 8 – 13, the instant claims are a method in which corresponds to the system of claims 1 – 7. Therefore, it is rejected for the reasons set forth above. 
	As per claims 15 - 18, the instant claims are a method in which corresponds to the system of claims 1 – 7 and 14. Therefore, it is rejected for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715